Citation Nr: 0632122	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a right shoulder disability.

2.  Entitlement to a compensable disability rating for 
hemorrhoids.

3.  Entitlement to a compensable disability rating for a 
right groin strain.

4.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to October 
1985, February 1986 to February 1990, and January 1991 to 
March 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  During the pendency of these claims, 
jurisdiction over the claims folders was transferred to the 
RO in Baltimore, Maryland.

The veteran presented testimony at a Central Office hearing 
before the undersigned Veterans Law Judge in March 2004.  A 
transcript of the hearing is associated with the claims 
files.

In October 2004, the Board granted reopening of the veteran's 
claim for service connection for low back disability and 
remanded the reopened claim and the other issues on appeal 
for additional evidentiary development.  This case has since 
been returned to the Board for further appellate action.  
While the case was in remand status, the claim for service 
connection for low back disability was resolved by a February 
2006 rating decision granting service connection for this 
disability.  

The issue of entitlement to a compensable disability rating 
for hemorrhoids is addressed in the remand that follows the 
order section of this decision.



FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
limitation of motion, but the veteran is able to lift his 
right arm above the shoulder level.

2.  The veteran's right groin strain is manifested by slight 
impairment of the Group XIX muscles.

3.  The veteran's residuals of a right fifth metacarpal 
fracture are manifested by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5201, 5203 (2006).

2.  The criteria for a compensable disability rating for a 
right groin strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5319 
(2006).

3.  The criteria for a compensable disability rating for 
residuals of a right fifth metacarpal fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected right shoulder disability, right groin 
strain and residuals of a fracture of the right 5th 
metacarpal.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in February 2002, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. 

The originating agency also provided the veteran with 
additional VCAA notice, to include notice that he submit any 
pertinent evidence in his possession, by letter mailed in 
November 2004, after initial adjudication of the claims.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
increased ratings sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted for the veteran's right 
shoulder, right 5th metacarpal, or right groin disorder.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claims is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.  

Given the four years that have elapsed since the most recent 
VA examinations, the Board has considered whether a remand 
for additional evaluation is necessary.  The Court has held 
that the statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

With respect to the issue of entitlement to an increased 
rating for hemorrhoids, discussed in the Remand section 
below, the Board has found that the record strongly suggests 
a worsening in the veteran's condition since the prior 
examination.  However, with respect to the other issues, the 
Board notes that the veteran has not requested additional 
evaluation, and the medical record, which contains up-to-date 
outpatient treatment records, does not indicate or suggest 
that the remaining service-connected disabilities have 
worsened since the prior examinations.  Under the 
circumstances here, there is no reasonable possibility that 
additional evaluation would aid in substantiating those 
claims.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

In General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

Right Shoulder

The veteran is currently assigned a 10 percent disability 
rating for his right shoulder disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Under that code, a 10 percent 
rating is assigned where there is malunion of the clavicle or 
scapula, or where there is evidence of nonunion without loose 
movement.  A 20 percent rating requires nonunion of the 
clavicle or scapula with loose movement, or dislocation of 
the clavicle or scapula.  

A note under Diagnostic Code 5203 states that impairment of 
the clavicle or scapula may alternatively be rated on the 
basis of impairment of function of the contiguous joint.  
Diagnostic Code 5201 governs limitation of motion of the arm 
at the shoulder.  It provides that a 20 percent rating is 
warranted if motion of the arm is limited to shoulder level.  
Plate I under 38 C.F.R. § 4.71a indicates that limitation at 
shoulder level is the equivalent of 90 degrees of abduction 
or forward flexion.  

The Board notes that the veteran is considered right-hand 
dominant; however for purposes of evaluation at the 20 
percent level, there is no such distinction in the rating 
schedule.  

The veteran was examined in October 2002.  The examiner noted 
that the veteran had flexion to 180 degrees and abduction to 
135 degrees, both with slight pain.  An X-ray taken in 
October 2003 showed no bony abnormality of the right 
shoulder.  

The Board finds that the criteria for a 20 percent rating are 
not met under Diagnostic Code 5203.  The evidence does not 
establish or suggest that there is nonunion or dislocation of 
the clavicle or scapula.  Indeed, the X-ray findings and 
examination results indicate that there is no abnormality of 
the joint, and that even the current 10 percent rating is not 
warranted on the basis of malunion or nonunion without loose 
movement.  

With respect to Diagnostic Code 5201, the Board notes that 
the veteran's range of motion far exceeds the shoulder level 
or 90 degree limitation required for a 20 percent rating.  
The record reflects that the veteran has only slight pain and 
fails to show that there is any additional limitation of 
motion due to any of the other DeLuca factors.  While the 
assigned 10 percent rating is in accordance with 38 C.F.R. 
§ 4.59, the disability clearly does not warrant a 20 percent 
rating under Diagnostic Code 5201.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.

Right Groin

The veteran is currently assigned a noncompensable disability 
rating for his right groin strain under 38 C.F.R. § 4.73, 
Diagnostic Code 5319.  Under that code, a noncompensable 
rating is assigned where there is slight disability of Muscle 
Group XIX.  A 10 percent rating requires moderate disability.  

A muscle disability is considered slight where it results 
from a simple wound of muscle without debridement or 
infection.  Service department record should show a 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
be consistent with a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, no impairment of function 
or metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56 (d) (2006).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(c).  

A muscle disability is considered moderate where it results 
from a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There should be 
service department records or other evidence of in-service 
treatment for the wound.  There should also be record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings should be consistent with entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  There should be some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

Service medical records show that the veteran's right groin 
injury is in the nature of a muscle pull.  The evidence is 
not consistent with a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There are no objective findings consistent with small or 
linear entrance and/or exit scars indicating short track of 
missile through muscle tissue.  There is no evidence 
consistent with loss of deep fascia or muscle substance or 
impairment of muscle tonus.  

With respect the cardinal signs and symptoms, on VA 
examination in October 2002, the veteran reported only 
intermittent difficulty with his groin injury, about every 
three months.  The examiner noted tenderness to deep 
compression of minimal degree.  He diagnosed an abductor 
strain in the right inguinal area with minimal symptoms and 
no significant disability.  An October 2001 outpatient 
treatment report shows that the veteran complained of 
soreness and stiffness resulting from picking up a lawn 
mower.  There is no suggestion in any of the objective 
findings of loss of power, or lowered threshold of fatigue 
when compared to the sound side.  There is no suggestion of 
weakness, fatigue-pain, impairment of coordination or 
uncertainty of movement.  

In sum, the disability does not more nearly approximate the 
moderate muscle disability required for a 10 percent rating 
than the slight muscle disability contemplated by a 
noncompensable rating.  

The Board has considered whether there is any other schedular 
basis for granting a compensable rating for this disability 
but has found none

Right 5th Metacarpal

The veteran is currently assigned a noncompensable disability 
rating for his right 5th metacarpal fracture residuals under 
38 C.F.R. § 4.71a, Diagnostic Code 5230.  Under that code, a 
noncompensable rating is the only available rating for 
limitation of motion of the little finger (5th digit).  The 
Board has considered the DeLuca factors set out above, 
however, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider those factors.

The Board has considered whether a rating under another 
diagnostic code would be appropriate; however, even ankylosis 
(complete bony fixation) of the 5th digit in an unfavorable 
position warrants a noncompensable rating under Diagnostic 
Code 5227.  

Diagnostic Code 5156 provides a 10 percent rating for 
amputation of the 5th digit without metacarpal resection, at 
the proximal interphalangeal joint, or proximal thereto.  
However, in this case, the evidence clearly establishes that 
the veteran's 5th digit has not been amputated and that the 
functional impairment associated with the disability is not 
comparable to that of an amputation.  

The October 2002 VA examiner noted some degenerative changes 
of the right 5th interphalangeal joint.  While there does not 
appear to be X-ray evidence of arthritis, as required under 
Diagnostic Code 5003, the Board simply notes that for a 10 
percent rating under that code on the basis of X-ray evidence 
of arthritis, such arthritis must involve either a major 
joint or group of minor joints.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  See 38 C.F.R. § 4.45 (2006).  As 
there is no suggestion of involvement of any minor joint 
other than the 5th interphalangeal, a 10 percent rating would 
not be warranted on the basis of arthritis, even if the 
record contained X-ray evidence of arthritis.

In sum, this disability is properly evaluated as 
noncompensably disabling.


ORDER

A rating higher than 10 percent for a right shoulder 
disability is denied.

A compensable rating for a right groin strain is denied.

A compensable rating for residuals of a fracture of the right 
5th metacarpal is denied.



REMAND

The veteran was afforded a VA examination of his service-
connected hemorrhoids in October 2002.  At that time, the 
examiner found no hemorrhoids present externally.  The 
diagnosis was hemorrhoids by history.  Subsequent evidence, 
including an August 2005 colonoscopy report, indicates that 
the veteran does have an internal hemorrhoid, and that the 
hemorrhoid is currently symptomatic, with reports of blood in 
the stools and intense pain.  Therefore, the Board has 
concluded that the evidence currently of record is inadequate 
to properly evaluate the veteran's service-connected 
hemorrhoids, and additional development is necessary.

In addition, while this case is in remand status, the veteran 
should be provided all required notice. 

Accordingly, this issue is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.



3.  Then, the veteran should be scheduled 
for an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected hemorrhoids.  The claims folders 
must be made available to and reviewed by 
the examiner, and any indicated studies 
should be performed.

The examiner should describe the severity 
and current manifestations of the 
veteran's hemorrhoids.  The examiner 
should comment on whether the hemorrhoids 
are large or thrombotic; whether they are 
irreducible; whether there is excessive 
redundant tissue; and whether there are 
frequent recurrences.  

If the veteran is found to have any 
related disorder of the digestive tract, 
such as chronic constipation, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder was caused 
or chronically worsened by the service-
connected hemorrhoids or hemorrhoid 
surgery.  To the extent possible, the 
manifestations of any non service-
connected disorders should be 
distinguished from those of the service-
connected disability.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should undertake any 
other development that it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response 
before the case is returned to the Board 
for further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


